Judgment unanimously affirmed. Memorandum: Relator challenges, by an application for habeas corpus, his sentence of 9 to 10 years for assault in the second degree for an attempt to commit the crime of rape as a felony because he was not afforded the psychiatric examination required under section 2189-a of the old Penal Law. The record reveals that relator is presently serving concurrent terms of 20 to 30 years on each of two counts of robbery in the first degree and 12 to 14 years on one count of robbery in the first degree. These convictions are not challenged in this proceeding. Habeas corpus is not an appropriate remedy because these unchallenged longer concurrent sentences conclusively show that relator’s detention is lawful. *592(Appeal from judgment of Cayuga County Court dismissing writ of habeas corpus.) Present — Goldman, P. J., Marsh, Witmer, Moule and Cardamone, JJ.